Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United'States, viz.: (a) Whether appellant’s rights under the Fourteenth and Sixth Amendments were violated due to his trial by a special or ‘ ‘ blue ribbon ’ ’ jury, pursuant to the former section 749-aa of the Judiciary Law of the State of New York; (b) whether appellant was deprived of his rights to counsel and to remain silent under the Fourteenth, Fifth and Sixth Amendments by the admission of the testimony of his prearraignment statements. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 17 N Y 2d 820.]